19-1754
   United States v. Hunt

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 28th day of October, two thousand twenty.

   PRESENT:
                    REENA RAGGI,
                    RICHARD J. SULLIVAN,
                    WILLIAM J. NARDINI,
                         Circuit Judges.
   _____________________________________

   United States of America,

                                              Appellee,
                    v.                                                          19-1754

   Michael Hunt, AKA Scarface Mike,

                               Defendant - Appellant. *



   *   The Clerk of Court is respectfully directed to amend the caption as set forth above.
For Appellant:                          Michael Keith Bachrach, Law Office
                                        of Michael K. Bachrach, New York,
                                        NY.


For Appellee:                           Nicholas     William    Chiuchiolo,
                                        Matthew David Podolsky, Assistant
                                        United States Attorneys, for Audrey
                                        Strauss, Acting United States
                                        Attorney for the Southern District of
                                        New York, New York, NY.




      Appeal from the United States District Court for the Southern District of

New York (P. Kevin Castel, Judge).

      UPON       DUE    CONSIDERATION,          IT   IS   HEREBY      ORDERED,

ADJUDGED, AND DECREED that the district court’s judgment entered on

June 12, 2019 is AFFIRMED.

      Defendant-Appellant Michael Hunt, who was convicted in 2007 following

his guilty plea to multiple counts of drug trafficking and sentenced to 60 months’

incarceration and four years’ supervised release, now appeals the judgment

revoking his supervised release and sentencing him to an additional 30 months’

imprisonment.     Hunt contends that his sentence is both procedurally and

substantively unreasonable because the district court (1) placed undue weight on

the criminal conduct underlying his violation, (2) failed to adequately explain the
reasons for the sentence, and (3) did not properly consider mitigating

circumstances.     We assume the parties’ familiarity with the underlying facts,

procedural history, and issues on appeal.

                                 Standard of Review

         “Sentences for violations of supervised release are reviewed under the same

standard as for sentencing generally:          whether the sentence imposed is

reasonable.”     United States v. Brooks, 889 F.3d 95, 100 (2d Cir. 2018) (internal

quotation marks omitted).       “Reasonableness is reviewed under a deferential

abuse-of-discretion standard.” United States v. Smith, 949 F.3d 60, 66 (2d Cir. 2020)

(internal quotation marks omitted). Where, as here, a defendant does not raise

“procedural objections to the district court at the time of sentencing, we review his

claims for plain error.” United States v. Verkhoglyad, 516 F.3d 122, 128 (2d Cir.

2008).

                                     Discussion

         Hunt argues that his sentence is both procedurally and substantively

unreasonable. We disagree.

         “A sentence is procedurally unreasonable if the district court fails to

calculate (or improperly calculates) the Sentencing Guidelines range, treats the

                                          3
Sentencing Guidelines as mandatory, fails to consider the § 3553(a) factors, selects

a sentence based on clearly erroneous facts, or fails adequately to explain the

chosen sentence.”     Smith, 949 F.3d at 66 (internal quotation marks omitted).

Although the district court must explain its reasons for the sentence, “we do not

require district courts to engage in the utterance of robotic incantations when

imposing sentences in order to assure us that they have weighed in an appropriate

manner the various section 3553(a) factors.” Id. (internal quotation marks

omitted).

      Here, the district court described at length its reasons for going above the

advisory Guidelines range of 12 to 18 months’ imprisonment. After stating that

it had considered the relevant statutory factors, the court observed that it was

“taking account of the serious breach of trust” reflected by Hunt’s latest violation

of supervision, a 2016 assault in which he slashed a victim’s neck with a knife at

the Port Authority bus terminal. App’x at 118. The court also noted Hunt’s

numerous “prior breach[es] of trust” from previous violations of supervised

release that included two separate robberies. Id. at 119. At first, the district court

had modified Hunt’s supervision to add 100 hours of community service, which

Hunt failed to perform. And after Hunt admitted to committing two robberies,

                                          4
the court revoked Hunt’s term of supervision and sentenced him to 16 months’

imprisonment followed by three years supervision. Although the court carefully

considered the possibility that Hunt may suffer from mental illness – a suggestion

raised by defense counsel without evidence of a diagnosis – the court was

nevertheless troubled that Hunt “has not in any way paid heed to” the terms of

supervised release. Id.

      Importantly, the record belies any suggestion that the district court placed

undue weight on the particulars of the criminal conduct that formed the basis for

the violation; indeed, the court expressly disclaimed considering the criminal

conduct beyond the breach of trust that it reflected, explaining that “the

consequences [for it] are separately punished as a state law crime.” Id. at 120.

On this record, therefore, we identify no procedural error – much less plain error.

      As to substantive reasonableness, we “will set aside a district court’s

substantive determination only in exceptional cases where the trial court’s

decision cannot be located within the range of permissible decisions.” United

States v. Brown, 843 F.3d 74, 82 (2d Cir. 2016) (internal quotation marks omitted).

Again, we find no reversible error on this record. As the district court noted,

Hunt has repeatedly violated his terms of supervised release, and the court’s

                                        5
previous interventions – assigning Hunt community service and later sentencing

him to a 16-month prison term – had no effect. Given these repeated breaches of

trust, Hunt’s 30-month sentence is neither “shockingly high,” United States v. Rigas,

583 F.3d 108, 123 (2d Cir. 2009), nor otherwise substantively unreasonable.

                                    Conclusion

      We have considered Hunt’s remaining arguments and find them to be

without merit. Accordingly, we AFFIRM the district court’s judgment.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe, Clerk of Court




                                         6